

116 HR 5429 IH: Supporting and Empowering the Nation to Improve Outcomes that Reaffirm Careers, Activities, and Recreation for the Elderly Act
U.S. House of Representatives
2019-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5429IN THE HOUSE OF REPRESENTATIVESDecember 13, 2019Mr. Stivers (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to enable greater participation by seniors and
			 Medicare beneficiaries in State Medicaid programs for working people with
			 disabilities.
	
 1.Short titleThis Act may be cited as the Supporting and Empowering the Nation to Improve Outcomes that Reaffirm Careers, Activities, and Recreation for the Elderly Act, or the SENIOR CARE Act.
		2.Allowing seniors and Medicare beneficiaries to participate in State Medicaid programs for working
 people with disabilitiesTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended in sections 1902(a)(10)(A)(ii)(XV) and 1905(v)(1)(A) by striking , but less than 65, each place it appears.
		